Citation Nr: 1118704	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-39 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine herniated disc, status-post microdiscectomy.

2.  Entitlement to an initial compensable evaluation for status-post left orchiectomy.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 2007.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Salt Lake City, Utah, which granted the Veteran's claim of entitlement to service connection for a lumbar spine herniated disc, status-post microdiscectomy, with an initial rating of 10 percent, effective January 1, 2008, and his claim of entitlement to service connection for status-post left orchiectomy, with an initial non-compensable rating, effective January 1, 2008.  The RO also denied his claim of entitlement to service connection for a right knee disorder.  The Veteran's claims were subsequently transferred to the Pittsburgh, Pennsylvania, RO.

In March 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a right knee disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's lumbar spine disorder has been manifested by objective and/or subjective findings no greater than muscle spasms of the lumbar spine not resulting in abnormal gait or abnormal spinal contour; forward flexion of the thoracolumbar spine to 80 degrees; extension of the thoracolumbar spine to 30 degrees; lateral flexion of the thoracolumbar spine to 30 degrees bilaterally; lateral rotation of the thoracolumbar spine to 30 degrees bilaterally; lumbar spine not additionally limited by fatigue, weakness, lack of endurance, incoordination or ankylosis; and intact motor and sensory function without neurologic or genitourinary dysfunction.

2.  Throughout the period on appeal, the Veteran's status-post left orchiectomy has been manifested by objective and/or subjective findings no greater than the removal of one testicle and without any renal or voiding dysfunctions.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5299-5237 (2010).

2.    Throughout the period on appeal, the criteria for  a compensable evaluation for status-post left orchiectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7524 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4) (the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim), however, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated October 2007, which informed the Veteran of the types of evidence needed in order to substantiate his claims of entitlement to service connection, as well as the division of responsibility between him and VA for obtaining the required evidence.  See 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, a letter dated March 2009 provided the rating criteria for establishing an increased disability rating for the Veteran's lumbar spine disorder and status-post orchiectomy and indicated that he should provide evidence showing that the symptoms of his disabilities had increased in severity.  It also informed him of the specific types of evidence, both lay and medical, that could be submitted in support of his claims.  The Board further observes that the October 2007 letter advised the Veteran of how VA assigns the effective date and disability rating elements of a claim.  See Dingess/Hartman, supra.

      B.) Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA examination reports dated in October 2007.  The claims folder also contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been obtained and added to the record.

Review of the examination reports indicates that it is not entirely clear whether the examiners reviewed the Veteran's complete service treatment records.  The reports, however, show that each performed a physical evaluation of the Veteran, including eliciting from him his history of low back and testicular complaints and symptomatology, and provided clinical findings detailing the results of the examination.  In this regard, the Board notes that the Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, because service connection has already been established and the current appeal arose from a claim for an increased initial rating, the lack of a review of the Veteran's prior treatment records is not inherently harmful.  For these reasons, the Board concludes that the examination reports are adequate upon which to make a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine herniated disc, status-post microdiscectomy.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2010); see also Plate V.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.
The Veteran's low back disorder has been evaluated under DC 5243, intervertebral disc syndrome.  He contends that the symptoms of his disability are of greater severity than the current 10 percent rating contemplates.

In October 2007, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA spine examination.  He told the examiner that he had experienced long-standing lower back pain during service with numbness in the lower extremities, which had eventually led to an L5 microdiscectomy in August 2007.  He said that, since the surgery, he had experienced only minimal back pain and residual numbness only on the tops of his feet.  The examiner noted that the Veteran was negative for a history of urinary or fecal incontinence, leg or foot weakness, unsteadiness or falls.  During the physical examination, the Veteran said that he experienced mild lumbar pain only after long periods of sitting or abnormal movements of the back.  He added that he did not experience any radiation of pain into other areas of the body.  Inspection of the spine revealed a normal posture, symmetric in appearance, with a normal gait.  Forward flexion of the thoracolumbar spine was from 0 to 80 degrees; extension was from 0 to 30 degrees; lateral flexion was from 0 to 30 degrees bilaterally; and lateral rotation was from 0 to 30 degrees bilaterally.  The examiner noted that there was objective evidence of pain following repetitive motion, but no additional limitations after repetitive motion.  At the time of his VA examination, the Veteran, who was still in active service, had a military occupational specialty as an aircraft mechanic.  The Veteran noted that he had missed four weeks of work during the previous year due to surgery, but had not missed any other periods of work or had any further hospitalizations.  The VA examiner diagnosed him with residuals of L5 herniated disc, status-post microdiscectomy, and noted that his condition had a significant effect on his occupational activities (degreased mobility, lack of stamina and pain) and only a mild effect on his usual daily activities (he noted that, because the Veteran was still recovering from surgery, he was unwilling to attempt any sports or recreational activities).  

Following the VA examination, and pursuant to the Veteran's Notice of Disagreement with the disability rating, the RO obtained VA treatment records.  Review of these reports reveals that, during a December 2008 examination at the Pittsburgh VA Medical Center ("VAMC"), the Veteran reported that he experienced chronic low back pain that was intermittent and unrelated to any specific activities.  He further stated that, although he had experienced radiation of pain down into the buttocks and left foot prior to surgery, he no longer experienced these symptoms.  He also denied experiencing any weakness in the extremities, falls or trauma, as well as gait disturbances, difficulty with coordination, tremors or focal weakness.  In addition, the Veteran denied any loss of bladder or bowel function resulting from his low back disorder.  The examiner noted that, while there appeared to be some spasms in the lumbosacral spine area, the Veteran displayed full range of motion of the thoracolumbar spine.  An x-ray revealed degenerative changes with osteophytes, and otherwise negative findings.  The Veteran was diagnosed with chronic back pain with a history of discectomy in 2007.    

In January 2009, the Veteran underwent an MRI of the lumbar spine.  The impression was L4-L5 degenerative disc disease with underlying postsurgical changes with mild to moderate foraminal stenosis.  

In June 2009, the Veteran underwent a second general examination at the VAMC.  Although he reported that he still experienced chronic low back pain, he denied any arthralgias or myalgia, as well as any decreased range of motion.  He also denied experiencing any radiation of pain.  The examiner further observed that the Veteran denied any genitourinary or neurologic symptoms, and had a steady gait.  The diagnosis was chronic back pain and history of discectomy in 2007, stable on Motrin.  

During a December 2009 VAMC general examination, although the Veteran continued to complain of chronic low back pain, he specifically denied any arthralgias or myalgia, as well as any decreased range of motion.  Moreover, he denied experiencing any radiation of pain.  He also denied any neurologic or genitourinary symptomatology.  There was no change in the previous diagnosis.

During the Veteran's March 2010 hearing before the Board, he claimed that his lower back surgery had only been minimally helpful.  He said that he experienced constant numbness, tingling and burning radiating down through his legs into his feet 4-5 times per week, including flare-ups-ups 4-5 times per month.  He also said that he experienced weakness and giving way of the legs, especially if he attempted to mow the lawn.  In discussing his occupational duties, he said that he now worked as a supervisor for the railroad and spent the majority of his time riding in vehicles while inspecting the tracks.  

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 10 percent for the Veteran's lumbar spine herniated disc, status-post microdiscectomy, have not been met at any time during the current appeal period.

In this regard, as noted above, the Board observes that, during the Veteran's October 2007 VA spine examination, he was found to have essentially normal range of motion in all directions but for a loss of 10 degrees on forward flexion; his combined range of motion of the thoracolumbar spine was 230 degrees.  At that time, although he complained of lower back pain, he specifically denied any radiation of pain, as well as any neurologic or genitourinary symptoms.  The examiner noted that, although there was objective evidence of low back pain, the Veteran was not additionally limited by fatigue, weakness, lack of endurance, incoordination or ankylosis.  During subsequent physical evaluations at the VAMC between December 2008 and December 2009, the clinicians noted that, although the Veteran had continuing complaints of chronic low back pain, he consistently denied experiencing any numbness, tingling or any other neurological symptoms, and was found to have a full range of motion.  He also denied incontinence.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, warrants a 10 percent disability rating under the General Rating Formula.  

The Board further notes that, throughout the appeals period, there has been no objective evidence to show that the Veteran has experienced forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, although the Veteran has consistently complained of chronic low back pain throughout the appeals period, it is noted that the General Rating Formula for Diseases and Injuries of the Spine specifically requires the aforementioned criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching.  Accordingly, the Veteran's complaints of continuing pain (including his complaints of flare-ups-ups several times per month) are not enough to warrant an increased disability evaluation under DC 5243.

The Board also observes that a higher disability evaluation for the Veteran's service-connected low back disorder is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, as discussed above, during the October 2007 examination, the Veteran stated that, following his lumbar discectomy, he lost four weeks from work.  However, as previously stated, in order to warrant a disability evaluation of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there must be evidence that the veteran experienced incapacitating episodes having a total duration of at least two weeks, but not greater than four weeks.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Here, despite the fact that the Veteran may have spent up to four weeks recuperating from his surgery, there is no evidence in his service treatment reports to suggest that he was required by his physician to maintain bed rest for at least two weeks.  Rather, review of his post-surgical restrictions merely notes restrictions on prolonged standing, sitting, traveling by car and lifting heavy objects; there is no indication that he was ever prescribed bed rest.  Accordingly, a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5237 (lumbosacral or cervical strain); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); and DC 5242 (degenerative arthritis of the spine).  The claims folder reveals that the Veteran has not been diagnosed with any of the disorders covered by diagnostic codes 5235 through 5241.  All of these DCs also use the General Rating Formula to assign disability evaluations.  The only other diagnostic code applicable to the Veteran's low back disorder (diagnosed most recently as L4-L5 degenerative disc disease with underlying postsurgical changes with mild to moderate foraminal stenosis) is DC 5242.  However, under diagnostic code 5003, degenerative arthritis established by 
x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a.  Only when the limitation of motion is non-compensable under such diagnostic code(s) does DC 5003 provide for a disability rating of 10 percent.  In this case, because the Veteran's current 10 percent evaluation for his low back disorder contemplates the same degree of limitation of motion as would be required for a 10 percent evaluation under DC 5003, an increased evaluation under DC 5242 for degenerative arthritis of the spine is not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic low back pain.  See DeLuca v. Brown, supra.  In this regard, however, the Board observes that despite the examiner's comment that the Veteran's low back disorder had a significant effect on his occupational activities, as noted above, at that time, the Veteran was still on active duty service as an aircraft mechanic.  During the March 2010 hearing before the Board, he specifically noted that his current occupation as a railroad supervisor required that he mostly travel along the tracks seated in a vehicle.  Thus, based on the Veteran's own testimony, there is no evidence that his low back disorder would have significant effects on his current occupational activities.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected low back disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an initial disability evaluation in excess of 10 percent for his lumbar spine herniated disc, status-post microdiscectomy.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


B.  Entitlement to an initial compensable evaluation for status-post left orchiectomy.

Review of the claims folder shows that, in 1990, the Veteran underwent a left orchiectomy with the insertion of a testicular implant.  He now asserts that he experiences pain in the area of the insert.  In addition to the current noncompensable evaluation, the Veteran receives special monthly compensation based on loss of a creative organ.

Disabilities of the testis are rated based on atrophy (under DC 7523) or removal (DC 7524).  DC 7523 provides a noncompensable rating for complete atrophy of one testicle and a maximum 20 percent rating when there is complete atrophy in both testes.  38 C.F.R. § 4.115b.  DC 7524 provides a noncompensable rating for removal of one testicle and a maximum 30 percent rating for removal of both testes.  Id.  Since the Veteran's left testicle has been removed, DC 7523 is not applicable.

During the October 2007 VA examination, the examiner noted that the right testicle was normal and the prosthesis was in a normal location within the left scrotum.  There was no fluid or extratesticular masses.  Although the Veteran said that he experienced some aching for a couple of days several times a month, he added that this discomfort was minimal and was not disabling.  He also reported no incontinence.  The VA examiner noted no effect of these symptoms on the Veteran's daily or occupational activities.

During the Board hearing, the Veteran again stated that, while he experienced pain 3-4 times a month, he specifically added that the pain did not limit him in any manner.  

Based on a review of the complete evidence of record, which reveals that the Veteran has not undergone removal of both testes, the Board concludes that a compensable evaluation for status-post left orchiectomy is not warranted.  

The Board also has considered whether referral for evaluation for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  Here, however, there is nothing in the record to suggest, at any time during the period on appeal, that the Veteran's left orchiectomy has involved factors such as marked interference with employability or frequent hospitalizations so as to render the schedular criteria inadequate and warrant referral for extraschedular consideration.  As noted above, although the Veteran has consistently reported experiencing some discomfort following his left orchiectomy, he himself admitted to both the VA examiner and the undersigned Veterans Law Judge that his symptoms do not cause any limits on his daily or occupational activities.  Thus, the Board concludes that the Veteran's symptoms are already contemplated in the schedular criteria, including special monthly compensation for loss of use of a creative organ.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial compensable evaluation for status-post left orchiectomy.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine herniated disc, status-post microdiscectomy is denied.

Entitlement to an initial compensable evaluation for status-post left orchiectomy is denied.  



REMAND

The Veteran contends that he has a current right knee disorder that has been chronic since active duty service.  

In this regard, the Board notes that, although his service treatment records revealed complaints and a treatment history for abrasion to the bilateral knees in April 1985, there were no clinical findings and no diagnosis.  Nonetheless, the Board acknowledges that the Veteran is competent to describe symptoms related to a right knee disorder in service, and the continuation of any such symptoms since service.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In October 2007, the Veteran was afforded a general medical examination pursuant to his claim of entitlement to service connection for left and right knee disorders.  Review of the examination reports, however, reveals that, although the VA examiner performed a joint evaluation on the Veteran's left knee, an examination of the right knee was not performed.  

In this regard, the Board notes that VA's duty to assist includes the duty to provide an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," the Board concludes that a second VA examination and opinion is necessary to determine whether the Veteran has a current right knee disorder, and if so, whether such disorder is the result of, or is otherwise related to active duty service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Board further notes that the most recent treatment reports of record are dated January 2010.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Accordingly, an attempt should be made to obtain up-to-date records pertaining to treatment of the Veteran's right knee.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment records pertaining to the appellant's claimed right knee disorder since January 2010 and associate with the claims folder.  Any negative reply should be included in the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any current right knee disorder.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of right knee symptoms and must note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  

For any right knee condition found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the Veteran's documented medical history, as well as his statements and assertions.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

3.  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


